Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in response to Applicant’s Amendments and Remarks filed on 12/20/2021, which have been made of record. Claims 1-20 are present for examination.

Response to Arguments
The ODP rejection is withdrawn in view of Applicant filed Terminal Disclaimer on 12/20/2021.
Applicant's arguments filed 12/20/2021 regarding the 35 USC 102 rejections have been fully considered but they are not persuasive. 
Applicant submits:  

    PNG
    media_image1.png
    267
    796
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    172
    803
    media_image2.png
    Greyscale

	Examiner disagrees: Applicant argues that Zhong “does not disclose a data block assembly module for processing primitives in a graphics processing system from received primitive data”. This is not true. Zhong explicitly recites that “As illustrated in FIG. 4, front-end of primitive generator 47A receives vertices A, B, and C for a primitive of a first view.”(Zhong, [0114]) The vertices A, B and C for a primitive are received primitive data.  The claim 1 and similarly 11 recites “assembling primitive data into data blocks” As shown in FIG. 4 below, the vertices A, B, and C of the primitive data are assembled to data block that includes attributes and positions parameters as shown in part 67.(Zhong, [0114], “In this example, the front-end of primitive generator 47A may determine attribute information for a primitive of a second view and store this information as combined attribute information in local memory 67.”)

    PNG
    media_image3.png
    520
    722
    media_image3.png
    Greyscale

	Applicant argues:

    PNG
    media_image4.png
    270
    825
    media_image4.png
    Greyscale

Examiner disagrees: As explained above, Zhong teaches assembling primitive data of vertices A, B and C to data block that includes attributes and positions parameters as saved in memory (FIG. 4 above, 67).  Zhong may output the data block information as shown in 67 to a vertex shader, but that does contradicts that fact that Zhong teaches assembling primitive data of vertices A, B and C to data block at the first place. 

	The rest of arguments are resolved around the arguments above, thus are not persuasive.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-12, 14-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Zhong et al. (US 2016/0350892 A1).
Regarding claim 1, Zhong teaches:
A data block assembly module for processing primitives in a graphics processing system, ([0031], “A primitive generator on the GPU may receive the attribute information for the vertices of a primitive and generate attribute information for vertices of a corresponding primitive. In this disclosure, the term corresponding primitive refers to the primitive in the second view that includes similar graphics content as the primitive in the first view. It is that the graphics content of the two primitives of the different views are the same that causes the viewer to perceive a 3D volume.” FIG. 4 shows that the primitive data is assembled into primitive blocks. Abstract: “A graphics processing unit (GPU) may combine attribute information for two or more corresponding vertices of corresponding primitives in different views.”) the data block assembly module comprising: 
an input configured to receive the primitive data and wherein the plurality of views comprises at least a first view and a second view; ([0114], “As illustrated in FIG. 4, front-end of primitive generator 47A receives vertices A, B, and C for a primitive of a first view. In this example, the front-end of primitive generator 47A may determine attribute information for a primitive of a second view and store this information as combined attribute information in local memory 67.”)
processing logic arranged to generate the data block, ([0114], “In this example, the front-end of primitive generator 47A may determine attribute information for a primitive of a second view and store this information as combined attribute information in local memory 67.”) the data block comprising: 
vertex data for a plurality of vertices; (FIG. 4: each line is a vertex data. “

    PNG
    media_image5.png
    266
    509
    media_image5.png
    Greyscale
”) and 
primitive data for a plurality of primitives, wherein the primitive data for a primitive comprises a reference to one or more of the plurality of vertices; 
wherein the vertex data comprises, for each vertex in the plurality of vertices: (FIG. 4, vertices references A,B, C., FIG. 6, 7 shows more primitives.)
for each of a first plurality of vertex parameters, a vertex parameter value for the first view and a vertex parameter value for the second view, (FIG. 4, [0114], “For vertex A, primitive generator 47A may store POS0, which is the position information for vertex A, and POS1, which is the position information for the corresponding vertex in the corresponding primitive of the other view.”) and for each of a second plurality of vertex parameters, a single vertex parameter value for both the first and second views. (FIG. 4, [0114], “For instance, for vertex A, primitive generator 47A may store attribute information ATTR0 and ATTR1, which may be the same attribute information for the vertex A of the primitive in the first view and for the corresponding vertices of corresponding primitives in the other views.”)

Regarding claim 2, Zhong teaches:
 The data block assembly module according to claim 1, wherein the processing logic arranged to generate a data block comprises logic configured to store, in a data block, the primitive data for the plurality of primitives, ([0114], “As illustrated in FIG. 4, front-end of primitive generator 47A receives vertices A, B, and C for a primitive of a first view. In this example, the front-end of primitive generator 47A may determine attribute information for a primitive of a second view and store this information as combined attribute information in local memory 67. For instance, for vertex A, primitive generator 47A may store attribute information ATTR0 and ATTR1, which may be the same attribute information for the vertex A of the primitive in the first view and for the corresponding vertices of corresponding primitives in the other views. For vertex A, primitive generator 47A may store POS0, which is the position information for vertex A, and POS1, which is the position information for the corresponding vertex in the corresponding primitive of the other view. The same is true for vertex B and C.”) and 
for each vertex in the plurality of vertices, to store, in the data block, (FIG. 4, for each vertex in the memory block 67)  for each of the first plurality of vertex parameters, the vertex parameter value for the first view and the vertex parameter value for the second view; (FIG. 4, [0114], “For vertex A, primitive generator 47A may store POS0, which is the position information for vertex A, and POS1, which is the position information for the corresponding vertex in the corresponding primitive of the other view.”) and for each of the second plurality of vertex parameters, the single vertex parameter value for both the first and second views. (FIG. 4, [0114], “For instance, for vertex A, primitive generator 47A may store attribute information ATTR0 and ATTR1, which may be the same attribute information for the vertex A of the primitive in the first view and for the corresponding vertices of corresponding primitives in the other views.”)

Regarding claim 4, Zhong teaches:
The data block assembly module according to claim 1, wherein the processing logic arranged to generate a data block comprises logic configured to determine which vertex parameters are in the first plurality of vertex parameters and which vertex parameters are in the second plurality of vertex parameters ([0114], “As illustrated in FIG. 4, front-end of primitive generator 47A receives vertices A, B, and C for a primitive of a first view. In this example, the front-end of primitive generator 47A may determine attribute information for a primitive of a second view and store this information as combined attribute information in local memory 67. For instance, for vertex A, primitive generator 47A may store attribute information ATTR0 and ATTR1, which may be the same attribute information for the vertex A of the primitive in the first view and for the corresponding vertices of corresponding primitives in the other views. For vertex A, primitive generator 47A may store POS0, which is the position information for vertex A, and POS1, which is the position information for the corresponding vertex in the corresponding primitive of the other view. The same is true for vertex B and C.”)  by: 
inspecting, for each vertex parameter, code configured to generate a vertex parameter value for the first view and a vertex parameter value for the second view; ([0114], “As illustrated in FIG. 4, front-end of primitive generator 47A receives vertices A, B, and C for a primitive of a first view. In this example, the front-end of primitive generator 47A may determine attribute information for a primitive of a second view and store this information as combined attribute information in local memory 67. For instance, for vertex A, primitive generator 47A may store attribute information ATTR0 and ATTR1, which may be the same attribute information for the vertex A of the primitive in the first view and for the corresponding vertices of corresponding primitives in the other views. For vertex A, primitive generator 47A may store POS0, which is the position information for vertex A, and POS1, which is the position information for the corresponding vertex in the corresponding primitive of the other view. The same is true for vertex B and C.”)
in response to determining that, for a vertex parameter, the code is capable of generating a vertex parameter value for the first view for at least one vertex that does not match the vertex parameter for the second view for the same vertex, assigning the vertex parameter to the first plurality of vertex parameters; ([0114], “For vertex A, primitive generator 47A may store POS0, which is the position information for vertex A, and POS1, which is the position information for the corresponding vertex in the corresponding primitive of the other view. The same is true for vertex B and C.”) and in response to determining that, for a vertex parameter, the code is not capable of generating a vertex parameter value for the first view for any vertex that does not match the vertex parameter for the second view for the same vertex, assigning the vertex parameter to the second plurality of vertex parameters. .([0114], “As illustrated in FIG. 4, front-end of primitive generator 47A receives vertices A, B, and C for a primitive of a first view. In this example, the front-end of primitive generator 47A may determine attribute information for a primitive of a second view and store this information as combined attribute information in local memory 67. For instance, for vertex A, primitive generator 47A may store attribute information ATTR0 and ATTR1, which may be the same attribute information for the vertex A of the primitive in the first view and for the corresponding vertices of corresponding primitives in the other views.”)

Regarding claim 5, Zhong teaches:
The data block assembly module according to claim 1, wherein the processing logic arranged to generate a data block further comprises logic arranged to store control data identifying which vertex parameters are in the first plurality of vertex parameters and/or which vertex parameters are in the second plurality of vertex parameters.( Zhong, [0118]-[0119], “FIG. 5 is text illustrating an example of adding instructions in a vertex shader. As described above, in some examples, compiler 18, graphics driver 14, and/or graphics driver wrapper 16 may be configured to add instructions into vertex shader program 28 to generate modified vertex shader program 30, where modified vertex shader program 30 is configured to process the combined attribute information. For ease, the example of FIG. 5 is described with respect to compiler 18 performing such functions, but may be performed by other modules individually or in combination with compiler 18. Compiler 18 retrieves the source code for vertex shader program 28 from system memory 26. As illustrated by the thick boxes, compiler 18 may add source code to the source code of vertex shader program 28 to include source code for generating position information for a plurality of views (e.g., numViews) and outputting the position information. The result is the source code for modified vertex shader program 30 that is configured to process combined attribute information.”)

Regarding claim 6, Zhong teaches:
The data block assembly module according to claim 1, wherein the data block comprises data for stereoscopic rendering, the input is configured to receive primitive data for the first view and the second view, and the first view is a left view and the second view is a right view. ([0004], “The two images of the stereoscopic view are referred to as a left-eye image and a right-eye image, respectively.” Abstract: “The GPU may process the combined attributed information to generate graphics data for the stereoscopic view.”)

Regarding claim 7, Zhong teaches:
The data block assembly module according to claim 1, wherein the data block 

    PNG
    media_image5.png
    266
    509
    media_image5.png
    Greyscale
)comprises: 
a first portion comprising only vertex parameter values for the first plurality of vertex parameters for the first view; (FIG. 4, POS0)
a second portion comprising only vertex parameter values for the first plurality of vertex parameters for the second view; (FIG. 4, POS1) and 
a third portion comprising only vertex parameter values for the second plurality of vertex parameters. (FIG. 4, ATTR0, ATTR1)

Regarding claim 8, Zhong teaches:
The data block assembly module according to claim 1, wherein: the first plurality of vertex parameters comprises parameters defining a position of the vertex and/or parameters defining reflections;  (FIG. 4, POS0, POS1)
 and/or the second plurality of vertex parameters comprises attribute data. (FIG. 4, ATTR0, ATTR1)

Regarding claim 9, Zhong teaches:
The data block assembly module according to claim 1, wherein the first portion and the second portion are interleaved. (FIG. 4 [0114], “For instance, for vertex A, primitive generator 47A may store attribute information ATTR0 and ATTR1, which may be the same attribute information for the vertex A of the primitive in the first view and for the corresponding vertices of corresponding primitives in the other views. For vertex A, primitive generator 47A may store POS0, which is the position information for vertex A, and POS1, which is the position information for the corresponding vertex in the corresponding primitive of the other view. The same is true for vertex B and C.” The interpretation of the “interleaved” are based on the explanation of the spec [0035].)

Regarding claim 10, Zhong teaches:
The data block assembly module according to claim 1, wherein the processing logic is implemented in hardware.(FIG. 3A, GPU 20)

Regarding claim 16, Zhong teaches:
A data structure stored in a memory element for storing primitive data for at least a first view and a second view, ([0088], “Primitive generator 47A or 47B receive attribute information from vertex array 46. Vertex arrays 46 may be a memory unit of system memory 26 configured to store first attribute information for a vertex of a first primitive of a first view (e.g., generated from the execution of application 32).”[0114], “As illustrated in FIG. 4, front-end of primitive generator 47A receives vertices A, B, and C for a primitive of a first view. In this example, the front-end of primitive generator 47A may determine attribute information for a primitive of a second view and store this information as combined attribute information in local memory 67.”)
wherein the primitive data comprises a plurality of parameters, the data structure (FIG. 4: each line is a vertex data. “

    PNG
    media_image5.png
    266
    509
    media_image5.png
    Greyscale
”) comprising: 
The rest of claim 16 recites similar limitations of claim 1, thus are rejected using the same rationale of claim 1. 

Regarding claim 17, Zhong in view of Yang teaches:
The data structure according to claim 16, comprising data for stereoscopic rendering and wherein the first view is a left view and the second view is a right view. ([0004], “The two images of the stereoscopic view are referred to as a left-eye image and a right-eye image, respectively.” Abstract: “The GPU may process the combined attributed information to generate graphics data for the stereoscopic view.”)

Regarding claim 18, Zhong in view of Yang teaches:
The data structure according to claim 16, wherein the first plurality of vertex parameters comprises parameters defining a position of the vertex. (FIG. 4, 67)

Regarding claim 20, Zhong in view of Yang teaches:
The data structure according to claim 16, wherein the second plurality of vertex parameters comprises attribute data. (FIG. 4, 67)

Claim 11-12, 14-15 recites similar limitations of claim 1-2, 4-5 respectively, thus are rejected using the same rejection rationale respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Deguchi (US 2001/0000963 A1).
Regarding claim 3, Zhong in view of Yang teaches:
The data block assembly module according to claim 1, wherein the processing logic arranged to generate a data block comprises logic configured to determine which vertex parameters are in the first plurality of vertex parameters and which vertex parameters are in the second plurality of vertex parameters (logic shown in FIG. 11 and corresponding paragraphs.) by: 
in response to determining that, for a vertex parameter, the vertex parameter value for the first view for at least one vertex does not match the vertex parameter for the second view for the same vertex, assigning the vertex parameter to the first plurality of vertex parameters; ([0114], “For vertex A, primitive generator 47A may store POS0, which is the position information for vertex A, and POS1, which is the position information for the corresponding vertex in the corresponding primitive of the other view.”) and 
in response to determining that, for a vertex parameter and for each vertex, the vertex parameter value for the first view and the vertex parameter for the second view match, assigning the vertex parameter to the second plurality of vertex parameters.([0114], “In this example, the front-end of primitive generator 47A may determine attribute information for a primitive of a second view and store this information as combined attribute information in local memory 67. For instance, for vertex A, primitive generator 47A may store attribute information ATTR0 and ATTR1, which may be the same attribute information for the vertex A of the primitive in the first view and for the corresponding vertices of corresponding primitives in the other views.”)
However, Zhong does not explicitly teach:
Deciding whether two parameters are match or not by comparing, for each vertex and each vertex parameter, a vertex parameter value for the first view and a vertex parameter value for the second view; 
Deguchi teaches a method of:
Deciding whether two parameters are match or not by comparing, two parameters (126: “If it is determined in step S34 that the attribute n is not a pattern attribute, then b is set to 1 (step S43 shown in FIG. 19). The vertex coordinate data n of the attribute n is compared with the vertex coordinate data b of the higher order attribute b in the file 41 (step S44), and it is determined whether or not all vertex coordinates match one another (step S45). If there is a vertex whose coordinates do not match those of the corresponding vertex, it is determined whether or not the vertex coordinate data b refers to the final record in the file 41”)
Zhong teaches operations based on whether paramters from two vertex match or not, but does not explicitly teach how to decide whether two parameters match or not. Deguchi teaches a method of deciding whether two parameters match or not by comparing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Deguchi into Zhong to explicitly decide whether a vertex parameter value for the first view and a vertex parameter value for the second view match or not.

Claim 13 recites similar limitations of claim 3, thus are rejected using the same rejection rationale.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Mochizuki et al. (US 2003/0117485 A1).
Regarding claim 19, Zhong teaches:
The data structure according to claim 18, wherein the first plurality of vertex parameters 
However, Zhong does not, but Mochizuki teaches:
the first plurality of vertex parameters further comprises parameters defining reflections. ([0044], “They are composed of data in the three-dimensional space such as vertex coordinates, normal vector elements at the vertexes (which are essential for calculation of light source brightness), stroke data obtained by indexing texture coordinates (which are essential for texture mapping) and topological data representing the connection between these data (representing, for instance, a triangle whose vertexes are points 1, 2 and 3 when the vertex indexes are described in the order of 1, 2 and 3), and further includes attribute data such as reflection rates of each surface (diffusion reflection rate and specular reflection rate), environmental light intensity and an object color.”)
Zhong teaches vertex parameters. Mochizuki teaches vertex parameters can include reflections.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Zhong with the specific feature of Mochizuki to generate better quality of 3D image.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611